Appeal from a judgment of the Supreme Court (Spargo, J.), entered September 27, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, a prison inmate, filed a grievance challenging respondent’s policy prohibiting certain corn row hairstyles. His grievance was denied and he thereafter commenced this CPLR article 78 proceeding seeking, among other things, to compel respondent to allow him to wear his hair braided from left-to-right rather than front-to-back. Supreme Court dismissed the petition, prompting this appeal.
We affirm. The record demonstrates that the Department of *969Correctional Services’ grooming policy with respect to the corn row hairstyle sought by petitioner was not arbitrary and capricious or without a rational basis. According to Mark Vann, a colonel with the Department of Correctional Services, the restrictions on the manner in which corn rows can be worn are in place to assist in searches of hair for contraband, prevent escapes and to help maintain inmate identification by preventing inmates from drastically changing their appearances. Based upon the foregoing, we cannot conclude that the determination denying petitioner’s grievance was unrelated to legitimate security concerns (see Matter of Rivera v Nuttall, 30 AD3d 855, 855 [2006]; Matter of Matos v Goord, 27 AD3d 940, 941 [2006]).
Petitioner’s remaining contentions have been examined and, to the extent that they are preserved, are without merit.
Mercure, J.P, Crew III, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.